GIRDERSREEVE, J.
The pleadings are oral. The action is brought on promissory notes. The defenses are payment and usury. The case was tried before the justice and a jury, and a verdict was rendered for plaintiff. Defendant appeals.
Although there was some evidence tending to establish the defense of usury, the justice refused to charge the jury on that branch of the case. The language of the court was: “I will not charge as to usury at all.” We think this refusal was prejudicial error.
The judgment is reversed, and a new trial granted, with costs to appellant to abide the event. All concur.